Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a Microphone comprises a substrate provided with an opening, a first membrane facing the opening in the substrate, a first back plate having multiple receiving openings at a distance from the first membrane, a second membrane for connecting the first membrane to the first backplate at multiple points by columns through the receiving openings in the first backplate which is connected between the first membrane and the second membrane, and a vent hole arranged at a distance from the second membrane. The second membrane is arranged between the first backplate and a second backplate. The independent claim 1 identifies a uniquely distinct feature of “…a first seal structure jointing the first diaphragm and the first backplate at a first boundary enclosing a first empty space between the first diaphragm and the first backplate; and wherein the first seal structure includes a hermetic sealing-layer disposed on a side wall surface that is perpendicular to the first diaphragm.” 
The independent claim 8 identifies a uniquely distinct feature of “…a seal structure jointing the second diaphragm and the first backplate at a boundary enclosing an empty space between the second diaphragm and the first backplate; and a second backplate including at least one vent hole and spaced apart from the second diaphragm, with the second diaphragm located between the first backplate and the second backplate.” 
The independent claim 12 identifies a uniquely distinct feature of “…a seal structure jointing the second diaphragm and the backplate at a boundary enclosing an empty space between the second diaphragm and the backplate; and multiple chambers located at one side of the backplate, wherein at least one of the multiple chambers has an inner space thereof connecting to the empty space at another side of the backplate through the at least one vent hole in the backplate.” 
The closet prior art to Pan (US20150189444) teaches the capacitor system 603 has a first diaphragm 605, a second diaphragm 606 separated from the first diaphragm 605 and a back plate 604 disposed between the first diaphragm 605 and the second diaphragm 606. The capacitor system 603 further comprises an insulating part. The insulating portion comprises a first insulating portion 607 sandwiched between the first diaphragm 605 and the back plate 604 thereby forming a first insulating space 608, and a second insulating portion 615 sandwiched between the second diaphragm 606 and the back plate 604 thereby forming a second insulating space 609. The back plate 604 has several through holes 615 communicating with the first insulating space 608 and the second insulating space 609. See at least [0035].
Chu (US 9630837) teaches (MEMS) device teaches first and second back plates (41 and 42, at least Figures 2F) where a diaphragm 42 located in between the first and second back plates 41 and 42 and the second back plate 41 including vent holes 41H and spaced apart from second diaphragm 42 as shown on Figures 2F and col. 5 lines 16-25, 33-35, 52-57. It would have been obvious to one of ordinary skill in the art to modify the MEMS structure and use an alternative structure where the two back plates form a capacitor as an alternative design to improve the sensitivity of the MEMS device as desired. See at least Pam on Figure 8 and [0031]- [0032].
Dehe (US 20150001647) teaches (MEMS) microphone teaches a MEMS structure including diaphragm elements 212 and 214 and plurality of struts 272 extending between the first and second diaphragm elements. See at least Figure 2, [0039]. Dehe further teaches the pillars 272, a channel 715 may be formed by four sidewalls that extend between the first diaphragm element 212 and the second diaphragm element 214. The channel 715 may have a square cross-section in the depicted example, but may have other cross-sectional shapes, as well. The channel 715 may seal the low-pressure region 232 against the ventilation hole 515., [0049], Figure 7A. The prior art fails to anticipate or render the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651